MEMORANDUM**
Tovia LaFaele, a California state prisoner, appeals pro se the judgment of the district court dismissing his civil rights action pursuant to the Prison Litigation Reform Act, 28 U.S.C. § 1915A(b)(1), for failure to state a claim upon which relief may be granted. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly concluded that LaFaele’s amended complaint failed to state an actionable claim. Prisoners have no liberty or property interest in a particular prison classification. See Neal v. Shimoda, 131 F.3d 818, 827-28 (9th Cir.1997) (citing Moody v. Daggett, 429 U.S. 78, 87 n. 9, 97 S.Ct. 274, 50 L.Ed.2d *654236 (1976)). In addition, the exhibits La-Faele submitted with his original complaint contradict his claim that his classification was changed without warning or penological justification. See Superintendent v. Hill, 472 U.S. 445, 455-56, 105 S.Ct. 2768, 86 L.Ed.2d 356 (1985) (holding due process requires that prison disciplinary decision be supported by “some evidence”); Barnett v. Centoni, 31 F.3d 813, 815 (9th Cir.1994) (per curiam) (holding due process requirements met in context of administrative classification of prisoner where prisoner had some notice of the charges against him and an opportunity to respond).
We deny LaFaele’s motion for appointment of counsel because he has not presented exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
We reject LaFaele’s remaining contentions.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.